Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the following communication: Interview held on Jan. 12, 2022.  
Claims 1-20 are pending in the case. Claims 1 and 15 are independent claims.
The present application is being examined under the AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 1-10, 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Drucker et al. (hereinafter Drucker) U.S. Patent Publication No. 2004/0143598 in view of Wagner et al. (hereinafter Wagner) U.S. Patent Publication No. 2010/0074560.
In regard to independent claim 1, Drucker teaches a computer system comprising: one or more computer readable storage devices configured to store: computer executable instructions; and data objects, the data objects associated with one or more properties; and one or more hardware computer processors in communication with the one or more computer readable storage devices and configured to execute the computer executable instructions (see e.g. para [57] [194]) to cause the computer system to: 
access a plurality of data objects from the one or more computer readable storage devices (see e.g. Fig. 9 para [93]); 
determine one or more time-based properties associated with the plurality of data objects ( see e.g. Fig. 18, 30 para [119][141]-[143] – “Any media objects which are tagged with a date that falls within the current date range shown is highlighted.”); generate, based on the time-based properties, a time-based display panel representing the plurality of data objects according to their associated time-based properties (see e.g. Fig. 18, 30 para [119][141]-[143] – “the time-based selection component 3040 indicates the latest date (e.g., end date) corresponding to any one of the media objects 2810 in the media display area 3030.”); 

receive a user input, via the time-based display panel (see e.g. Fig. 18, 30 para [119][141]-[144]); and 
in response to the user input, highlight, in a data object display panel separate from the time-base display panel, the one or more data objects (see e.g. Fig. 18, 30 para [119][141]-[144] – “Any media objects which are tagged with a date that falls within the current date range shown is highlighted.” Item 3030 corresponds to the “data object display panel.).
Drucker does not expressly show the time-based display panel, providing a two-dimensional selection of one or more data objects within the time-based display panel.  However, Drucker expressly indicates that the time-based selection component, i.e. the “time-based panel” can be any type of time-based selection component (see e.g. Fig. 18, 30 para [65][119]).  Furthermore, Wagner teaches using calendar interface as a two dimensional selector for getting associated image files (see e.g. Fig. 1, 5 para [48] – “In response to the user selecting one or more time periods using the calendar interface, filter criteria that reflects the selection is applied against the date information associated with the image files in the collection. Those image files that satisfy the criteria are then indicated to the user.”)  Both Wagner and Drucker are directed to GUI display and data object selection methods.

 In regard to dependent claim 2, the modified Drucker teaches the time-based display panel includes a timeline with bars or points along a line that visually represent groups associated with the data objects (see e.g. Wagner Fig. 5).  
In regard to dependent claim 3, the modified Drucker teaches the one or more hardware computer processors are configured to execute the computer executable instructions to further cause the computer system to: generate, based on the time-based properties, and display a second time-based display panel in proximity to the time-based display panel, wherein the second time-based display panel includes visual representations of a second plurality of data objects comprising at least the plurality of data objects according to the associated time-based properties of the second plurality of data objects (see e.g. Fig. 29 30).  
In regard to dependent claim 4, the modified Drucker teaches in response to a second user input the computer system is configured to adjust a parameter of the time-based display panel (see e.g. para [140]-[148][153] – the parameter can be the size of the panel, the number of the items, etc.).  
In regard to dependent claim 5, the modified Drucker teaches the computer system is configured to automatically adjust a parameter of the time-based display panel(see 
In regard to dependent claim 6, the modified Drucker teaches he one or more hardware computer processors are configured to execute the computer executable instructions to further cause the computer system to: receive a second user input, via the time-based display panel, indicating a section of a play indicator; and in response to the second user input, automatically move a window of time associated with the time-based display panel in an animated fashion (see e.g. Fig. 45-48 para [67][69][110] – the examiner notes that it is not clear whether the “window of time” is merely a system parameter or an actual displayed window.).  
Claim 7 is rejected for its dependency from rejected claim 6.
In regard to dependent claim 8, the modified Drucker teaches the user may adjust the speed at which the window of time moves along the time-based display panel (see e.g. Fig. 29, 30 – user can adjust scrolling speed.  As discussed above it is not clear whether the “window of time” is merely a system parameter or an actual displayed window).  
In regard to dependent claim 9, the modified Drucker teaches the one or more hardware computer processors are configured to execute the computer executable instructions to further cause the computer system to: de-emphasize display of objects outside the window of time (see e.g. para [145]-[147]).  
In regard to dependent claim 10, the modified Drucker teaches highlighting the one or more data objects comprises highlighting the one or more data objects corresponding 
In regard to dependent claim 12, the modified Drucker teaches the data object display panel and the time-based display panel are simultaneously displayed on the electronic display of the computer system (see e.g. Fig. 29-32).  
In regard to dependent claim 13, the modified Drucker teaches the data object display panel includes the one or more data objects in at least one of a histogram, a table, a list, or a map (see e.g. Fig. 29-33).  
In regard to dependent claim 14, the modified Drucker teaches the computer system is further configured to display an information panel comprising a legend and/or a toolbar (see e.g. Fig. 26, 28, 33 – items 1920 and 1925 are shown in a tool bar).
Claim 15 is rejected for the similar reasons discussed above with respect to claim 1. 
Claim 16 is rejected for the similar reasons discussed above with respect to claim 3. 
Claim 17 is rejected for the similar reasons discussed above with respect to claim 4. 
Claim 18 is rejected for the similar reasons discussed above with respect to claim 6. 
Claim 19 is rejected for its dependency from rejected claim 18.
Claim 20 is rejected for the similar reasons discussed above with respect to claim 9. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Drucker in view of Wagner and further in view of Howes et al. (hereinafter Howes) U.S. Patent Publication No. 2012/0030616.
With respect to dependent claim 9, Drucker does not expressly show highlighting the one or more data objects comprises greying out any data objects not corresponding the user may select one or more secondary windows 104 and the windows module may highlight the selected windows and grey out the other displayed secondary windows 104”) .
Both Drucker and Howes are directed to GUI display and data object selection methods.  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Drucker and Howes in front of them to further modify the modified system of Drucker to include the above feature.  The motivation to combine Drucker and Howes comes from Howes.  Howes discloses the motivation to grey-out unselected display objects (see para [15]).



 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIYONG WENG whose telephone number is (571)270-1660.  The examiner can normally be reached on Mon.-Fri.  8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Renee Chavez, can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PEI YONG WENG/Primary Examiner, Art Unit 2179